    Case: 4:19-cr-00290-AGF Doc. #: 18 Filed: 04/16/19 Page: 1 of 1 PageID #: 29


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
          v.                                  )       No. 4:19 CR 290 AGF
                                              )
JUSTIN McGEE,                                 )
                                              )
               Defendant.                     )

                                       DETENTION ORDER
       On April 16, 2019, defendant JUSTIN McGEE came before the court with counsel for a
detention hearing. During these proceedings, on the record, with the advice of counsel, defendant
voluntarily, orally waived his right to a detention hearing at this time, knowing that a detention order
would be issued, and knowing that he may move for reconsideration of the detention order.
       Thereupon,
       IT IS HEREBY ORDERED that the motion of the government for the pretrial detention of
defendant JUSTIN McGEE (Doc. 3) is sustained. Defendant is committed to the custody of the
United States Marshals Service until further order. This detention order will be reconsidered upon
motion of the defendant.
       IT IS FURTHER ORDERED that defendant be confined in a corrections facility, separate,
to the extent practicable, from persons awaiting trial, serving sentences, or being held in custody
pending appeal.
       IT IS FURTHER ORDERED that defendant be allowed reasonable opportunity for
consultation with counsel.
       IT IS FURTHER ORDERED that on order of a Court of the United States or on request of
an attorney for the United States, the person in charge of the corrections facility in which defendant is
confined must deliver defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.
                                                    /S/ David D. Noce
                                              UNITED STATES MAGISTRATE JUDGE
Signed on April 16, 2019.
